VAUGHN, Judge.
Defendant’s exceptions based on the alleged insufficiency of the evidence to take the case to the jury are overruled.
At the time of defendant’s offense, the essential elements of the crime of receiving stolen goods were “ ‘ (a) The stealing of the goods by some other than the accused; (b) that the accused, knowing them to be stolen, received or aided in concealing the goods; and (c) continued such possession or concealment with a dishonest purpose.’” State v. Muse, 280 N.C. 31, 185 S.E. 2d 214. There is ample evidence in this record of each of the essential elements of the crime.
The only other assignment of error relates to the admission of evidence that defendant, about two weeks earlier, had received another lot of cigarettes from Hillard and Lloyd Ashe. On that occasion the cigarettes were delivered to defendant’s fruit stand at about 2:00 a.m. Defendant arrived shortly thereafter. The witness heard defendant and the others discuss a price of $500.00. About 3:00 a.m. on that morning, defendant loaded the cigarettes in a car and left. There was no error in the admission of the evidence. Generally, evidence of other criminal activity is inadmissible if it tends only to show an accused’s character or disposition. If, however, it is relevant for any other purpose it may be admitted. “Every circumstance calculated to throw light upon the supposed crime is admissible and the weight of such evidence is for the jury.” State v. Ayers, 11 N.C. App. 333, 181 S.E. 2d 250. The evidence was relevant to show, among other things, the requisite guilty knowledge by defendant.
The charge is not brought forward. It is presumed, therefore, that the judge properly declared and explained the law arising on all of the evidence given in the case. State v. Murphy, 280 N.C. 1, 184 S.E. 2d 845.
No prejudicial error has been shown.
No error.
Chief Judge Brock and Judge Clark concur.